Citation Nr: 1543551	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

2. Entitlement to service connection for right lower extremity below the knee amputation, to include as due to Agent Orange exposure.

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure.

4. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in August 2013.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In February 2014, the Board remanded the claim for additional development and adjudicative action. The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board's previous remand required that the AOJ should seek to obtain the Veteran's private medical records from Parkland Health and Hospital system and make further efforts until it concluded that such efforts were futile. It appears from the Veteran's electronic claims file that all the AOJ did to try and obtain these records was to send a single letter to the Veteran instructing him to complete an authorization for the release of those records. No further attempts to contact the Veteran were made. 

The Veteran is advised that under the law, he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). 

In this matter, the Veteran is specifically advised that he should submit any records from Parkland Health and Hospital System that are in his possession, complete an authorization to enable VA to obtain any records from Parkland Health and Hospital System, and/or obtain the records from Parkland Health and Hospital System himself. This information is critical to the proper development of his claims. If the Veteran does not fully cooperation, the claims will be decided on the basis of the evidence of record and may be denied. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the private medical records from Parkland Health and Hospital System. The AOJ should make further efforts to obtain these records until it concludes that such efforts would be futile. If these records cannot be obtained, all efforts to obtain them must be documented and associated with the file, and the Veteran must be notified that the records cannot be obtained and provided with an opportunity to obtain these records himself. The AOJ should make a formal finding of unavailability and associate it with the file. 

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated to include, if necessary, any VA medical examinations. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

